Citation Nr: 0835671	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960 and from December 1960 to October 1982.  He died 
in May 2001.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2008, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In a June 2004 rating decision, the RO readjudicated the 
appellant's claim, referring to the claim as a claim to 
reopen or to reconsider.  The adjudication was de novo.  
However, the Board finds that this appeal stems from the 
January 2003 rating decision, not the June 2004 rating 
decision.  

To avoid confusion, the Board will briefly explain the 
procedural posture of this case:  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In a January 2003 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1318, eligibility for dependents' 
educational assistance, and entitlement to accrued benefits.  
On January 28, 2003, the RO mailed to the appellant 
notification of the January 2003 rating decision.  

On January 16, 2004, the RO received a written statement in 
which the appellant requested that her "claim for DIC be re-
open and re-evaluated."  She went on to contend that the 
veteran's death was caused by his service-connected 
coccidiodomycosis.  

A written communication requires no special wording in order 
to be a valid notice of disagreement.  38 C.F.R. § 20.201 
(2007).  Rather a notice of disagreement, so long as other 
requirements are met, is valid so long as the communication 
can be reasonably construed as disagreement with the 
determination at issue and a desire for appellate review.  
Id.  The statement submitted by the appellant in January 2004 
satisfies these content requirements and was received prior 
to one year after notification of the adverse decision.  The 
January 2004 statement from the appellant was a notice of 
disagreement with the January 2003 rating decision and thus 
initiated an appeal to the Board of that decision.  

The RO issued a Statement of the Case in December 2005 and 
the appellant perfected her appeal to the Board by timely 
filing of a substantive appeal in January 2006.  Hence, this 
matter is properly before the Board.  


FINDINGS OF FACT

1.  The veteran died in May 2001; the immediate cause of 
death was respiratory insufficiency due to or as a likely 
consequence of progressive metastatic colon cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: gastritis and 
duodenitis; traumatic arthritis and chondromalacia, right 
knee, residuals of fracture; traumatic arthritis lumbar 
spine; coccidiodomycosis; bilateral hearing loss; and 
hemorrhoids.  

3.  Metastatic colon cancer did not have onset during active 
service, did not manifest within one year of separation from 
active service, and was not otherwise related to the 
veteran's active service.  

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  8 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 2001. Of record, is a certificate of 
death listing the immediate cause of the veteran's death as 
respiratory insufficiency due to or as a likely consequence 
of progressive metastatic colon cancer.  

During the veteran's lifetime, service connection had been 
established for the following disabilities: gastritis and 
duodenitis; traumatic arthritis and chondromalacia, right 
knee, residuals of fracture; traumatic arthritis lumbar 
spine; coccidiodomycosis; bilateral hearing loss, and 
hemorrhoids.  

In her January 2004 notice of disagreement, the appellant 
contended that the veteran's service connected 
coccidiodomycosis, which she also referred to as a lung 
infection, played a major part in his death, reasoning that 
the certificate of death showed that the veteran died from 
respiratory insufficiency.  During the September 2008 
hearing, the appellant referred to the veteran's service in 
the Republic of Vietnam, stating "Being in Vietnam and 
coming back twice I even tried to tell them that, you know, 
was he in Agent Orange?  Is this a factor in it."  Hearing 
transcript at 5.  

This was the first recorded speculation by the appellant that 
exposure to an herbicide agent during service may be related 
to the veteran's death.  

The Board will first address the appellant's principle 
argument, that the veteran's service-connected 
coccidiodomycosis was the cause of his death.  Following this 
discussion, the Board will explain that there is no basis for 
granting service connection on a theory that exposure to an 
herbicide agent during service caused the veteran's death.  

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it. A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a). Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).  

Service treatment records include a report that the veteran 
was treated in October 1978 for pleuritic chest pain and 
assessed with an upper respiratory infection.  In October 
1979, he again reported pain in the upper right chest.  X-
rays showed a shadow on the affected side of his chest and he 
was treated for a mild form of pneumonia.  

In May 1980, following a longstanding purified protein 
derivative of tuberculin skin test and the veteran's reports 
of a chronic cough, the veteran was hospitalized, diagnostic 
tests were conducted, and he was found to have an 
asymptomatic right upper lobe cavitary thin wall lesion, 
probably due to coccidiodial infection but with no evidence 
of active tuberculosis.  The hospital summary reported that 
the veteran had been treated for pneumonia in October 1978 
following x-ray evidence of a right upper lobe infiltrate.  

Notes from September 1980 and February 1981 reported that the 
veteran was asymptomatic.  A July 1981 periodic report of 
medical examination indicated that the veteran had inactive 
coccidiodomycosis.  August 1982 chest clinic notes remark 
that the veteran was cleared for retirement, stating that he 
had scarring and retraction which had led to deformation of 
the original right upper lobe cavitary coccidiodomycosis and 
that it was not likely that he had new involvement in the 
right upper lobe.  

These service treatment records contain no mention of cancer, 
either of the lung or the colon.  Furthermore, these records 
provide evidence that the veteran did not suffer from active 
coccidiodomycosis later than May 1980, many years before his 
death with no indication of a connection to the veteran's 
death.  The records are therefore evidence against the 
appellant's claim.  

Relevant post-service evidence begins with notes from an 
inpatient admission at William Beaumont Army Medical Center 
(WBAMC) in April 1998.  These notes document that a tissue 
biopsy result showed colon cancer.  

In December 1999, the veteran was seen at WBAMC following 
complaints of coughing for 9 days.  X-rays revealed a 
possible linguar lobe infiltrate.  Clinical staff rendered an 
impression of possible lingular lobe pneumonia.  

WBAMC Outpatient notes dated in October 2000 provide a 
summary that the veteran had a history of stage III colon 
cancer and had multiple pulmonary nodules consistent with 
metastatic disease but no tissue diagnosis.  An assessment 
was made of probable metastatic colon cancer to his lungs.  A 
histology report, from a needle biopsy of the veteran's right 
lung, provided for a diagnosis of adenocarcinoma, 
histologically consistent with colon primary.  The 
pathologist commented that the histologic and cytologic 
diagnoses were concordant and that the histologic features of 
metastatic lung tumor were similar to those of the colon 
primary.  In short, the veteran's colon cancer had 
metastasized to his lung.  

The veteran died in May 2001.  Terminal treatment records 
contain no findings that the veteran had active 
coccidiodomycosis or primary lung cancer at the time of his 
death, or that coccidiodomycosis played any part in his 
death, which the Board finds provides highly probative 
evidence against this claim.  

In November 2005, A VA staff physician reviewed the veteran's 
claims file and rendered a medical opinion regarding the 
cause of the veteran's death.  This physician opined that the 
veteran' service-connected coccidiodomycosis was not related 
to his cause of death.  The physician stated that it is well 
known, via medical literature, that coccidiodomycosis is not 
one of the risk factors or any pathologic agents for colon 
cancer or for lung cancer.  The physician explained that 
coccidiodomycosis was not the cause of the veteran's death 
because the medical evidence showed that veteran's lung 
cancer, which caused the veteran's respiratory failure, and 
hence his death, was the result of metastasis of colon 
cancer.  

Additionally, the VA physician stated that an April 1998 
chest x-ray did not show any signs of coccidiodomycosis or of 
granulomatous disease of the veteran's lungs.  He concluded 
this indicated that the veteran's coccidiodomycosis was in 
remission.  

The Board finds the opinion of this physician to be highly 
probative of the issue addressed.  He reviewed the veteran's 
medical history and provided sound rationale for his opinion.  
No competent evidence of record supports a conclusion that 
the veteran's coccidiodomycosis caused his death.  

The Board has not ignored the appellant's contentions that 
she believes that the veteran's coccidiodomycosis contributed 
to his death.  However, because there is no evidence that she 
possesses medical knowledge beyond that of a layperson, her 
opinion in this matter is not competent evidence.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

It is acknowledged that some "quasi" medical questions are 
subject to the opinion of a layperson.  For example, in Barr 
v. Nicholson, 21 Vet. App. 303 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) found that a layperson 
was competent to diagnose varicose veins.  The Court 
explained that the when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Id.  (2007).  Similarly, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) found that a layperson was competent to diagnose a 
dislocated shoulder.  

In Jandreau, the Federal Circuit provided guidance in 
distinguishing between the kinds of questions that lend 
themselves to a lay opinion and those that do not.  In 
footnote 4, the Court stated "sometimes the layperson will 
be competent to identify a condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example a form of cancer."  The Board finds that whether or 
not the veteran's service-connected coccidiodomycosis caused 
or contributed to his death is a question to complex to be 
addressed competently by a layperson.  Hence, the appellant's 
opinion in this matter is not competent evidence.  

In any event, the Board finds that the opinion of the 
appellant is outweighed by the VA medical opinion, the post-
service treatment records, and the service medical record, 
which the Board finds all provide evidence against this 
claim. 

As the veteran's malignant cancer did not manifest until many 
years after separation from active service, the presumptive 
provisions for chronic diseases, including malignant tumors 
are not for application.  See 38 C.F.R. §§ 3.307, 3.309.  

Because the appellant has speculated as to whether exposure 
to the herbicide agent found in the defoliant "Agent 
Orange" was etiologically related to the veteran's death, an 
explanation is in order as to why service-connection for the 
cause of the veteran's death is not warranted based on 
exposure to an herbicide agent during service.  

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

The veteran's DD 214 establishes that he served in the 
Republic of Vietnam during the Vietnam era and he is thus 
presumed to have been exposed to an herbicide agent during 
that service.  However, the presumptive provisions are 
limited in application to specified conditions.  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).  

Although lung cancer is a disease subject to presumptive 
service connection due to exposure to an herbicide agent, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted based on his metastatic 
disease of the lung. Central to this decision is the Board's 
finding, based on medical evidence of record and explained 
above, that the veteran did not have cancer that originated 
in his lungs but rather colon cancer that had metastasized to 
his lungs.

The Court has held that a cancer metastasizing from another 
primary site does not warrant invoking the presumption of 
service connection due to Agent Orange exposure.  See Darby 
v. Brown, 10 Vet. App. 243 (1997).  That holding was based on 
operation of 38 U.S.C.A. § 1113 in rebutting the presumption 
found in 38 U.S.C.A. § 1116.  Id.

In a precedential opinion interpreting the effect of section 
38 U.S.C.A. § 1113 on claims for presumptive service 
connection due to exposure to an herbicide agent, VA's 
General Counsel has held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  VAOPGCPREC 18-97, 62 
Fed. Reg. 37954 (1997).  Precedential opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

Because all evidence of record establishes that the cause of 
the veteran's death was related to colon cancer that had 
metastasized to the veteran's lungs, the cause of his death 
is not subject to presumptive service connection based on 
exposure to an herbicide agent during service.  

The lack of application of a presumption does not preclude 
establishing service connection based proof that a veteran's 
condition was caused by exposure of an herbicide agent during 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
this case, the record is absent for competent evidence that 
exposure to an herbicide agent during service caused the 
veteran's colon cancer.  As explained above, the appellant is 
not competent to render an opinion as to whether exposure to 
an herbicide agent during service caused the veteran's colon 
cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

All competent service and post service evidence is against a 
finding that the veteran's death was caused by a service 
connected disability or by a disability that warranted 
service connection.  Hence, this appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the appellant was not provided with notice as to how VA 
assigns effective dates or disability ratings.  Regardless, 
as the RO denied the appellant's claim and the Board is 
denying the appeal, any error in this particular notice is 
harmless error because no effective date, or for that matter, 
disability rating, will be assigned.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, VA satisfied the VCAA duty to notify subsequent 
to the initial RO decision by way of letters sent to the 
appellant in April 2004 and May 2008.  The April 2004 letter 
informed the appellant that the evidence required to 
substantiate her claim for DIC benefits, based on service 
connection for the cause of the veteran's death, is evidence 
showing that the veteran died from a service-related injury 
or disease.  The letter also informed the appellant of VA's 
and the appellant's respective duties with regard to 
obtaining evidence.  However, the April 2004 letter did not 
apprise the appellant of the disabilities for which service 
connection had been established during the veteran's 
lifetime.  

The May 2008 letter again informed the appellant of the 
evidence necessary to substantiate her claim.  This letter 
listed the disabilities for which service connection had been 
established during the veteran's lifetime.  Further, the May 
2008 letter informed the appellant that service connection 
for the cause of the veteran's death could be established by 
evidence showing that the veteran's service connected 
disability or disabilities were the cause of his death, or 
that the cause of the veteran's death was a disability for 
which service connection had not been established during the 
veteran's lifetime but was an injury or disease incurred 
during service.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a Supplemental Statement of the Case 
issued in June 2008.  

The Board is aware of the short time span between the May 
2008 letter and the June 2008 Supplemental Statement of the 
Case.  However, in this case, the appellant has consistently 
argued that the cause of the veteran's death was 
coccidiodomycosis, a condition for which service connection 
had been established during his lifetime.  She had an 
opportunity to present argument during the September 2008 
Board hearing.  Based on this sequence of events, the Board 
finds that even the short time period between the May 2008 
letter and the June 2008 supplemental statement of the case 
did not affect the essential fairness of the adjudication.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal without 
any further VCAA notice.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service and pertinent post service treatment 
records and obtaining a medical opinion or providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records and post 
service treatment records, including terminal treatment 
records, are associated with the claims file.  All records 
identified by the appellant have been obtained and are of 
record.  The appellant was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  During the September 2008 
hearing, the appellant testified that she did not have any 
other relevant records and did not know of the location of 
any other relevant records.  Hearing transcript at 9- 10.  A 
relevant medical opinion was obtained in November 2008.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


